Name: Commission Regulation (EEC) No 3573/85 of 18 December 1985 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 85 No L 341 / 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3573/85 of 18 December 1985 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 6 of Regulation (EEC) No 516/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 6 of Regulation (EEC) No 516/77, to the extent necessary to enable the products referred to in Article 1 of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, of prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken , when prices on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; Whereas the export refunds for these products were last fixed by Commission Regulation (EEC) No 318/82 (4), as amended by Regulation (EEC) No 3436/82 (5) ; Whereas, in the case of tomato concentrate, the aid for processing currently in force was fixed, inter alia, on the basis of a fixed price and not on the basis of a third country price ; whereas, accordingly, provision should be made for a refund enabling this product to be exported to certain destinations ; Whereas orange juices, stalked and stoned cherries preserved in sulphur solution , certain roasted hazel-nuts and tomato concentrates are economically significant products not containing added sugar ; whereas the refund provided for in Article 6 of Regulation (EEC) No 516/77 should also be applied to enable the export of crystallized bigarreaus ; Whereas application of the abovementioned rules and criteria to the current market situation , and in particular to the prices of products processed from fruit and vegeta ­ bles on the Community market and in international trade , entails fixing an appropriate refund ; Whereas the Management Committee for Products processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 6 of Regulation (EEC) No 516/77 shall be as set out in the Annex hereto . Article 2 Commission Regulation (EEC) No 318/82 is hereby repealed . Article 3 This Regulation shall enter into force on 19 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 73, 21 . 3 . 1977, p . 24 . 0 OJ No L 39, 11 . 2 . 1982, p . 14 . 0 OJ No L 361 , 22 . 12 . 1982, p . 24. No L 341 / 14 Official Journal of the European Communities 19 . 12. 85 ANNEX to the Commission Regulation of 18 December 1985 , fixing the export refunds for products processed from fruit and vegetables as provided for in Article 6 of Regulation (EEC) No 516/77 CCT heading No Description Amount in ECU per 100 kg of product (including immediate packing) ex 08.11 E Cherries, stalked, stoned and preserved in a sulphur solution for destinations other than North America 12,09 ex 20.02 C Tomato concentrate for export to Switzerland, Austria and countries and terri ­ tories in Africa other than the countries of North Africa (2) and the Republic of South Africa 5,0 (') ex 20.04 Cherries preserved by sugar (drained, glace or crystallized) for destinations other than North America 30,22 ex 20.06 A Common hazel-nuts and fruit of the species Corylus avel ­ lana other than mixtures 14,51 ex 20.07 Pure orange juices not containing added substances :  not concentrated (between 10 ° and 12 ° Brix)  concentrated : per unit of concentration ( 11 ° Brix) 2,10 2,10 (') This amount is valid per 100 kg net weight of product with a dry matter content of not less than 28 % but less than 30 % . For products with other degrees of concentration it is determined by applying the coefficients provided for in Annex V, Section I, of Regulation (EEC) No 1709/84 (OJ No L 162, 20 . 6 . 1984, p. 8). (2) As defined in Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12 . 1982, p. 7).